DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more cables” (e.g., claim 1), “one or more vent holes” of the smart device holder that is in conjunction with the one or more air flow grooves (e.g., claim 2), the “one or more charger units” (e.g., claims 11 and 19), the “solar panel protector cover” (e.g., claim 12), and the “one or more receiving holes for charger units” (e.g., claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Objections

Claims 1-20 are objected to because of the following informalities:
Claims 1, 5-6, 9-11, 13, 16, 19, and 20: every instance of the clause “a smart device” (after the preamble of respective independent claims 1, 9-10, 11, and 19-20) should be amended to recite “the smart device” since the preamble of the respective base claim provides the antecedent basis for the limitation.
Claims 2-8: the clause “The smart device holder of claim” should be amended to recite “The solar powered cooler for the smart device of claim” so that it is consistent with the preamble of claim 1.
Claims 12-18: the heading “The cooler of claim” should be amended to recite “The solar powered cooler” so that the heading is more consistent with the preamble of claim 11.
Claim 2 Ln.2: the clause “a bottom surface” should be amended to recite “the bottom surface” since the antecedent basis is provided in claim 1.
Claim 3 Ln.3: the clause “the upper surface” should be amended to recite “an upper surface” in order to provide the proper antecedent basis for the limitation.

Claim 5 Ln.1: the clause “the upper surface of smart device holder” should be amended to recite “an upper surface of the smart device holder” for antecedent reasons.
Claim 5 Ln.2: the clause “of smart devices” should be amended to recite “of the smart device” so that the claim nomenclature is consistent with that of claim 1.
Claim 5 Lns.3-4: the clause “forcing the thermal heat generated to” should be amended to recite “forcing thermal heat generated by the smart device to” in order to provide the proper antecedent basis for “thermal heat” and to make it clear that the thermal heat is generated by the smart device.
Claim 6 Ln.1: the clause “wherein air drawn in” should be amended to recite “where in air drawn in” since claim 1 provides the antecedent basis for the air drawn in by the fans.
Claim 6 Ln.2: the word “the” in the clause “the one or more vent holes” should be deleted in order to establish the proper antecedent basis for the limitation.
Claim 7: the clause “wherein the smart device in a manner such that air” should be amended to recite “wherein the smart device --is arranged-- in a manner such that --the-- air” for grammatical and antecedent reasons.
Claim 8 Ln.1: the clause “the upper surface” should be amended to recite “an upper surface” for antecedent reasons.
Claim 8 Ln.2: the clause “of smart devices” should be amended to recite “of the smart device” so that the claim nomenclature is consistent with that of claim 1.

Claim 9 Lns.6-7: the clause “by smart device” should be amended to recite “by the smart device” for antecedent reasons.
Claim 9 Lns.7-8: the clause “the air passages” should be amended to recite “the air passage” so that the claim nomenclature is consistent.
Claim 9 Ln.8: the clause “to cool the bottom” should be amended to recite “to cool a bottom” in order to provide the proper antecedent basis.
Claim 9 Ln.10: the clause “to force air” should be amended to recite “to force the air” since the antecedent basis for the air is established earlier in the line.
Claim 9 Lns.11-12: the clause “a bottom surface of the smart device” should be amended to recite “the bottom surface of the smart device” since the antecedent basis is established in lines 8-9 of the claim (as objected above).
Claim 10 Ln.2: the clause “by smart device” should be amended to recite “by the smart device” for antecedent reasons.
Claim 10 Ln.3: the clause “through the air passages” should be amended to recite “through air passages” in order to correct the antecedent error.
Claim 10 Ln.4: the clause “through the one or more vent holes” should be amended to recite “through one or more vent holes” for antecedent reasons.
Claim 10 Ln.4: the clause “cool the bottom surface” should be amended to recite “cool a bottom surface” for antecedent reasons.
See next page→

Claim 10 Ln.8: the clause “of smart devices” should be amended to recite “of the smart device” so that claim nomenclature is consistent.
Claim 10 Ln.9: the clause “by allowing the thermal heat generated to” should be amended to recite “by allowing the thermal heat generated by the smart device to” for clarity purposes.
Claim 10 Lns.9-10: the clause “by passive cooling” should be amended to recite “by the passive cooling” since the antecedent basis is provided in line 3 of the claim.
Claim 11 Ln.5: the clause “the power supply” should be amended to recite “a power supply” for antecedent reasons.
Claim 11 Lns.6-7: the clause “the upper fan casing and the smart device holder” should be amended to recite “the upper fan and charger unit casing and the smart device holder” so that the claim nomenclature is consistent.
Claim 11 Ln.7: the clause “forcing air” should be amended to recite “forcing the air” since the antecedent basis is established in line 6 of the claim.
Claim 11 Ln.11: the clause “for charging the power supply for” should be amended to recite “for charging the power supply of” for grammatical reasons.
Claim 11 Lns.12-13: the clause “the one or more fans and one or more charger units” should be amended to recite “the one or more fans and the one or more charger units” for antecedent reasons.
Claim 12 Ln.2: each instance of the clause “the solar panel” should be amended to recite “the one or more solar panels” so that the claim nomenclature is consistent with that of claim 11.

Claim 14 Ln.2: the clause “the heat dissipation structure” should be amended to recite “a heat dissipation structure” for antecedent issues.
Claim 18: the clause “, the solar powered cooler” should be deleted in order to correct the typographical error.
Claim 19: the clause “one or more receiving holes for charger units” should be amended to recite “one or more receiving holes for one or more charger units” since it is believed “charger units” was actually supposed to recite “one or more charger units”.
Claim 19: the clause “one or more cooling fans effective to” should be amended to recite “one or more cooling fans configured to” for grammatical reasons.
Claim 20 Ln.4: the clause “an edge of the bottom fan casing” should be amended to recite “an edge of the bottom fan and charger unit casing” so that the claim nomenclature is consistent.
Claim 20 Lns.8-9: the clause “the upper and lower fan and charger unit casings” should be amended to recite “the upper casing and the bottom fan and charger unit casing” so that the claim nomenclature is consistent.
The Office notes that due to the outstanding number of objections, the above noted objections are merely a non-exhaustive list, and thus the Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

See next page→

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,886,875 (Reference Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Reference Patent anticipate the claims of the instant application.  Please see below for the mapping in the table where the bolded limitations indicate the corresponding limitations between the Reference Patent and the Instant Application.
Instant Application
Reference Patent: US 10,886,875
1) A solar powered cooler for a smart device, comprising: an upper fan casing; a bottom fan casing; a smart device holder for holding a smart device; one or more cooling fans effective to draw air into an air passage formed between the upper fan casing and the smart device holder, thereby forcing air to flow along a substantially vertical direction toward a bottom surface of the smart device in a substantially horizontal orientation; and one or more solar panels for harvesting solar energy and delivering electric power to the one or more cooling fans, the one or more solar panels connected to the one or more fans via one or more connector cables.
A solar powered cooler for a smart device, comprising: an upper fan casing; a bottom fan casing; a smart device holder for holding the smart device; one or more cooling fans effective to draw air into an air passage formed between the upper fan casing and the smart device holder, thereby forcing the air to flow along a substantially vertical direction toward a bottom surface of the smart device in a substantially horizontal orientation; one or more solar panels for harvesting solar energy and delivering electric power to the one or more cooling fans, the one or more solar panels connected to the one or more fans via one or more connector cables; and one or more solar panel protector covers having a clear plastic window over the one or more solar panels, the one or more solar panel protector covers secured to the one or more solar panels with snap fastener and insert elements.
A solar powered cooler for a smart device, comprising an upper fan casing including one or more vent holes; a bottom fan casing including one or more air inlet holes located at or near an edge of the bottom fan casing, the upper and bottom fan casing defining an air passage to allow air flow from the one or more air inlet holes to the one or more vent holes; a smart device holder for holding a smart device to dissipate thermal heat generated by smart device to be released by active cooling (scope encompassed by the limitations of the “one or more cooling fans” cooling the “bottom surface of the smart device” as recited in the Reference Patent); one or more cooling fans effective to draw air into the air passage so as to force air to flow along a substantially vertical direction through the one or more vent holes toward a bottom surface of the smart device; and one or more solar panels for harvesting solar energy and delivering electric power to the one or more cooling fans, the one or more solar panels connected to the one or more fans via one or more connector cables.
A solar powered cooler for a smart device, comprising: an upper fan casing including one or more vent holes; a bottom fan casing including one or more air inlet holes located at or near an edge of the bottom fan casing, the upper and bottom fan casing defining an air passage to allow air flow from the one or more air inlet holes to the one or more vent holes; a smart device holder for holding the smart device; one or more cooling fans effective to draw the air into the air passage so as to force the a substantially vertical direction through the one or more vent holes toward a bottom surface of the smart device; one or more solar panels for harvesting solar energy and delivering electric power to the one or more cooling fans, the one or more solar panels connected to the one or more fans via one or more connector cables; and one or more solar panel protector covers having a clear plastic window over the one or more solar panels, the one or more solar panel protector covers secured to the one or more solar panel with snap fastener and insert elements.


Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,886,875 (Reference Patent) in view of Dong (CN 203135945) and in further view of Luoma (US 5542203).  Although the claims at issue are the claims of the instant application over the claims of the Reference Patent in further view of Dong and Luoma.  Please see below for the mapping in the table where the bolded limitations indicate corresponding limitations between the Reference Patent and the instant application.
Instant Application
Reference Patent: US 10,886,875
11) A solar powered cooler for a smart device, comprising: an upper fan and charger unit casing (encompassed by the upper fan casing of the Reference Patent); a bottom fan and charger unit casing (encompassed by the bottom fan casing of the Reference Patent); a smart device holder for holding a smart device; one or more charger units for charging the power supply for a smart device; one or more cooling fans effective to draw air into an air passage formed between the upper fan casing and the smart device holder, thereby forcing air to flow along a substantially vertical direction toward a bottom surface of the smart device in a substantially horizontal orientation; and one or more solar panels for harvesting solar energy and the one or more cooling fans and one or more charger units for charging the power supply for a smart device, the one or more solar panels connected to the one or more fans and one or more charger units via one or more connector cables.
A solar powered cooler for a smart device, comprising: an upper fan casing; a bottom fan casing; a smart device holder for holding the smart device; one or more cooling fans effective to draw air into an air passage formed between the upper fan casing and the smart device holder, thereby forcing the air to flow along a substantially vertical direction toward a bottom surface of the smart device in a substantially horizontal orientation; one or more solar panels for harvesting solar energy and delivering electric power to the one or more cooling fans, the one or more solar panels connected to the one or more fans via one or more connector cables; and one or more solar panel protector covers having a clear plastic window over the one or more solar 


One or more charger units for charging the power supply for a smart device; and one or more solar panels for harvesting solar energy and delivering electric power to the one or more cooling fans and one or more charger units for charging the power supply for a smart device.
Dong however teaches (Figs.1-3):
One or more charger units (6) for charging the power supply for a smart device (8) ([0032]: the charger unit 6 will charge a power supply of the smart device 8); and one or more solar panels (7) for harvesting solar energy and delivering electric power to the one or more cooling fans (2) and one or more charger units (6) for charging the power supply for a smart device (8) ([0032]: the solar panel 7 by definition will harvest solar energy and will deliver electric power to the charger unit 6 which will power the cooling fan 2).
It would have been obvious to one of ordinary skill in the ordinary arts before the effective filing date of the claimed invention to utilize the above teaching of Dong such that the claimed device of the Reference Patent has one or more charger units that is powered by the one or more solar panels, as claimed, so that the upper fan casing and the lower fan casing is an 
However, the above combination would still fail to teach:
The one or more solar panels connected to the one or more fans and one or more charger units via one or more connector cables.
Luoma however teaches (Fig.1):
The one or more solar panels (14) connected to the one or more charger units (16) via one or more connector cables (17).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Luoma to further modify the claimed device of the Reference Patent such that the one or more solar panels is connected to the one or more charger units via one or more connector cables so that the one or more solar panels are connected to the one or more fans and the one or more charger units via one or more connector cables, as claimed, in order to provide a simple and efficient means of providing power to the one or more fans and the one or more charger units.
Claim 12 of the Instant Application is encompassed by Claim 1 of the Reference Patent.
Claim 13 of the Instant Application is encompassed by Claims 1 as modified by Dong and Luoma references and additionally Claim 2 of the Reference Patent.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “heat dissipation structure” is believed to be indefinite because the intended scope of the limitation cannot be ascertained to one of ordinary skill in the art.  It is not clear if Applicant is intending to call the “smart device holder” itself a “heat dissipating structure” or if there is a “heat dissipating structure” in the smart device. Paragraphs [58], [101], and [108] of Applicant’s specification are the only instances in which Applicant mentions the phrase “heat dissipating structure”, and the Office notes that all instances are just copied versions of the claim.  The way claim 4 is structured, it appears as though Applicant is attempting to claim that the “heat dissipation structure” is a physical component that is provided on the smart device holder.  However, when looking at Applicant’s figures and specification, it appears as though Applicant is attempting to say that the smart device holder itself is a heat dissipation structure, and thus making ascertaining the intended scope of the claim as indefinite.  
In other words, because Applicant’s originally filed disclosure does not provide any clear indicator as to which interpretation Applicant intended (i.e., is the smart device holder itself a heat dissipation structure?  Or is there a separate “heat dissipating structure” that is mounted in the smart device holder?), it is believed that the aforementioned limitation is indefinite.  For the purposes of examination, it was interpreted as though Applicant was claiming that the smart device holder itself is a heat dissipation structure.  The Office notes that if the “heat dissipation 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for inheriting the deficiency of claim 4.
Regarding claim 14, the claim is also believed to be indefinite since similar to claim 4, the claim also recites “the heat dissipation structure of the smart device holder”.  As noted above, it is unclear if the intended scope of the limitation is to recite that the “smart device holder” itself is a “heat dissipation structure” or if there is in fact another structure mounted in the smart device holder that acts as the “heat dissipation structure”.  Therefore, the claim was also interpreted as the smart device holder itself being a heat dissipation structure.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 203135945) in view of Vizcarra (US 20110200219) and in further view of Dukes (US 20160010886).
Regarding claim 1, Dong discloses (Figs.1-3):
A solar powered cooler for a smart device (8), comprising: a bottom fan casing (3); a smart device holder (1) for holding a smart device (8); one or more cooling fans (2) effective to draw air into an air passage (Fig.1: from the bottom fan casing 3 to the smart device holder 1, there is an air passage) formed between the bottom fan casing (3) and the smart device holder (1), thereby forcing air to flow along a substantially vertical direction (See Figure Below) toward a bottom surface of the smart device (8) in a substantially horizontal orientation (See Figure Below); and one or more solar panels (7) for harvesting solar energy ([0032]: the solar panel by definition will harvest solar energy in order to charge the mobile power supply) and delivering electric power to the one or more cooling fans (2) ([0032]: fan 2 receives power from the power supply 6 which is powered by the solar panel 7).

    PNG
    media_image1.png
    576
    1080
    media_image1.png
    Greyscale


An upper fan casing.
Vizcarra however teaches (Figs.5-6):
An upper fan casing (210 and 220) and a bottom fan casing (212); one or more cooling fans (250) effective to draw air into an air passage (Fig.5: once the laptop is placed on the upper fan casing 210,220, there will be an air passage between the bottom surface of the laptop and the upper surface of the upper fan casing 210,220 due to the ventilation holes 222) formed between the upper fan casing (210 and 220) and the laptop (See Abstract: device is used for a laptop).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Vizcarra to modify the device of Dong such that it has an upper fan casing that is placed between the smart device holder and the bottom fan casing such that it allows the cooling fan to draw air into an air passage formed between the upper fan casing and the smart device holder, thereby forcing air to flow along a substantially vertical direction toward a bottom surface of the smart device in a substantially horizontal orientation, as claimed, in order to achieve an improve structural rigidity for the device of Dong due to the upper fan casing adding additional rigidity to the device of Dong while also providing an efficient cooling path from the cooling fan to the smart device, and thus further optimizing the cooling capabilities of Dong.
However, the above combination would fail to teach:
The one or more solar panels connected to the one or more fans via one or more connector cables.
Dukes however teaches:
See next page→

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dukes to further modify the device of modified Dong such that the one or more solar panel is connected to the one or more fans via one or more connector cables, as claimed, in order to provide a simpler way of providing power the one or more fans (i.e., the solar panel can provide power directly to the one or more fans as opposed to having to send the power to the one or more fans via a power supply).
Regarding claim 9, Dong discloses (Figs.1-3):
A solar powered cooler for a smart device (8), comprising a bottom fan casing (3) including one or more air inlet holes (Fig.1: the holes in the bottom fan casing 3 define the one or more air inlet holes, and the holes are located near the upper edge of the bottom fan casing 3) located at or near an edge of the bottom fan casing (3); a smart device holder (1) for holding a smart device (8) to dissipate thermal heat generated by smart device (8) to be released by active cooling (forced convection) (Figs.1 and 3: the fan 2 will provide forced convection cooling for the heat generated by the smart device 8 in order to cool the bottom surface of the smart device 8 in the smart device holder 1) in order to cool the bottom surface of a smart device (8) in the smart device holder (1); one or more cooling fans (2) so as to force air to flow along a substantially vertical direction (See Figure of Claim 1) toward a bottom surface of the smart device (8) (Figs.1-2: air goes through the air inlet holes in the bottom fan casing and to the bottom surface of the smart device 8 via the fan 2 and smart device holder 1); and one or more solar panels (7) for harvesting solar energy and delivering electric power ([0032]: fan 2 receives 
However, Dong does not disclose:
An upper fan casing including one or more vent holes; the upper and bottom fan casing defining an air passage to allow air flow from the one or more air inlet holes to the one or more vent holes; a smart device holder for holding a smart device to dissipate thermal heat generated by smart device to be released by active cooling (forced convection) forced through the air passages and discharged through the one or more vent holes; one or more cooling fans effective to draw air into the air passage.
Vizcarra however teaches (Figs.5-6):
An upper fan casing (210 and 220) including one or more vent holes (222); the upper (210 and 220) and bottom (212) fan casing defining an air passage (204) to allow air flow from the one or more air inlet holes (242) to the one or more vent holes (222) (Fig.5, [0037], and [0039]: air flow from the inlet holes 242 to the vent holes 222); active cooling (forced convection) ([0043]) forced through the air passage (204) and discharged through the one or more vent holes (222); one or more cooling fans (250) effective to draw air into the air passage (204) (Figs.5-6, [0034], [0037], and [0039]: the cooling fans 250 are capable of pulling air into the air passage 204 to optimize airflow out of the vent hole 222).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Vizcarra to modify the device of Dong such that it has an upper fan casing that includes one or more vent holes and couples to the bottom fan casing such that the upper fan casing and bottom fan casing define an air passage that allows air flow from the one or more air inlet holes to the one or more vent holes 
However, the above combination would still fail to teach:
The one or more solar panels connected to the one or more fans via one or more connector cables.
Dukes however teaches:
The one or more solar panels connected to the one or more fans via one or more connector cables ([0016]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dukes to further modify the device of modified Dong such that the one or more solar panel is connected to the one or more fans via one or more connector cables, as claimed, in order to provide a simpler way of providing power the one or more fans (i.e., the solar panel can provide power directly to the one or more fans as opposed to having to send the power to the one or more fans via a power supply).
Regarding claim 2, Dong further discloses:
Wherein the smart device holder (1) has a construction that allows horizontal air flow over a bottom surface of the smart device (8) by active cooling (forced convection) (Fig.3: in the assembled state, air is forced through the bottom surface of the smart device 8 via the active cooling provided by the fan 2) or passive cooling (natural convection) (Fig.1 and [0033]: when 
Regarding claim 4, Dong further discloses:
Wherein the heat dissipation structure ([0033]: the smart device holder 1 is capable of being a standalone device that provides passive cooling due to the aperture provided in the smart device holder 1, and thus making the smart device holder 1 a heat dissipation structure) of the smart device holder (1) is disposed in a close proximity space (Fig.3: since the smart device 8 connects to the device holder 1, the smart device 8 is disposed in a close proximity space to the smart device holder 1) of the smart device (8) to provide a good heat dissipation effect by way of active cooling (forced convection) (Figs.2-3 and [0032]-[0033]: the lower jacket shell 3 provides forced convection cooling for the smart device holder 1) and passive cooling (natural convection) (Fig.1 and [0033]: the smart device holder 1 is capable of being a standalone device and provide passive/natural convection cooling through the aperture in the smart device holder 1) so as to enhance the heat dissipation performance (Figs.1-3 and [0033]: the heat dissipation performance for the smart device 8 can be achieved both active and passive cooling, and thus having enhanced heat dissipation performance) of the smart device (8).
Regarding claim 5, Dong further discloses:
Wherein an upper surface (See Figure Below) of the smart device holder (1) addresses the active cooling (forced convection) characteristics (Figs.2-3: active cooling is achieved when the smart device holder is mounted to the bottom fan casing 3) of the smart device (8) to cool the bottom surface of the smart device (8) by providing active cooling (forced convection) by forcing the thermal heat generated to escape from the smart device holder (1) (Figs.1-3: in the 

    PNG
    media_image2.png
    578
    529
    media_image2.png
    Greyscale

Regarding claim 6, Dong further discloses:
Wherein air drawn in by the one or more cooling fans (2) may be forced through the air passage (Fig.1: from the bottom fan casing 3 to the smart device holder 1, there is an air passage) and discharged (Figs.1-3: the air drawn in by the one or more cooling fans 2 that flows through 
Regarding claim 7, Dong further discloses:
Wherein the smart device in a manner such that air directed toward the bottom surface of the smart device flows horizontally over the bottom surface.
Regarding claim 8, Dong further discloses:
Wherein the upper surface (See Figure of Claim 5) of smart device holder (1) addresses the passive cooling (natural convection) characteristics ([0033]: when the smart device holder 1 is a standalone device, there will be passive/natural convection cooling) of the smart device (8) to cool the bottom surface of a smart device by allowing the thermal heat generated to escape from the smart device holder (1) by passive cooling (natural convection) when the smart device holder (1) is used as a standalone component ([0033]) (Figs.1 and 3, and [0033]: when the smart device holder 1 is a standalone device, the smart device holder 1 can cool the thermal heat generated by the smart device 8, including the bottom surface of the smart device 8, due to the aperture in the smart device holder, and thus the heat generated by the smart device 8 will escape from the smart device holder 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 203135945) in view of Shannon, III (US 9436239) (Referred to as Shannon).
Regarding claim 10, Dong discloses:
See next page→

However, Dong does not disclose:
A smart device holder to dissipate thermal heat generated by smart device to be released by passive cooling (natural convection) and radiation forced through the air passages and discharged through the one or more vent holes.

A smart device holder (10) to dissipate thermal heat generated by smart device (Col.4 Lns.17-19) to be released by passive cooling (natural convection) and radiation (Col.4 Lns.3-6) forced through the air passages (30) and discharged through the one or more vent holes (24).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Shannon to modify the device of Dong such that the smart device holder has air passages and vent holes so that the thermal heat generated by the smart device is released by passive cooling and radiation forced through air passages and exhausted through one or more vent holes, as claimed, in order to provide an improved natural convection due to the air passages providing a balanced convection pathway as taught by Shannon (Col.7 Lns.20-25).

Claims 11, 13-14, and 19-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 203135945) in view of Vizcarra (US 20110200219) in further view of Dukes (US 20160010886) and in further view of Luoma (US 5542203).
Regarding claim 11, Dong discloses (Figs.1-3):
A solar powered cooler for a smart device (8), comprising: a bottom fan and charger unit casing (3); one or more charger units (6) for charging the power supply for the smart device (8) ([0032]: the power cord 5 of the charger unit 6 will charge a power supply of the smart device 8); one or more cooling fans (2) effective to draw air into an air passage (Fig.1: from the bottom fan casing 3 to the smart device holder 1, there is an air passage) formed between the bottom fan casing (3) and the smart device holder (1), thereby forcing air to flow along a substantially vertical direction (See Figure of Claim 1) toward a bottom surface (See Figure of Claim 1) of the 
However, Dong does not disclose:
An upper fan and charger unit casing; one or more cooling fans effective to draw air into an air passage formed between the upper fan casing and the smart device holder.
Vizcarra however teaches (Figs.5-6):
An upper fan casing (210 and 220) and a bottom fan casing (212); one or more cooling fans (250) effective to draw air into an air passage (Fig.5: once the laptop is placed on the upper fan casing 210,220, there will be an air passage between the bottom surface of the laptop and the upper surface of the upper fan casing 210,220 due to the ventilation holes 222) formed between the upper fan casing (210 and 220) and the laptop (See Abstract: device is used for a laptop).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Vizcarra to modify the device of Dong such that it has an upper fan casing (and thus being the claimed “upper fan and charger unit casing”) that is placed between the smart device holder and the bottom fan and charger unit casing such that it allows the cooling fan to draw air into an air passage formed between the upper fan and charger unit casing and the smart device holder, thereby forcing air to flow along a substantially vertical direction toward a bottom surface of the smart device in a substantially horizontal orientation, as claimed, in order to achieve an improve structural rigidity for the device of Dong due to the upper fan and charger unit casing adding additional rigidity to 
However, the above combination would fail to teach:
The one or more solar panels connected to the one or more fans and one or more charger units via one or more connector cables.
Dukes however teaches: 
The one or more solar panels connected to the one or more fans via one or more connector cables ([0016]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dukes to further modify the device of modified Dong such that the one or more solar panel is connected to the one or more fans via one or more connector cables, as claimed, in order to provide a simpler way of providing power the one or more fans (i.e., the solar panel can provide power directly to the one or more fans as opposed to having to send the power to the one or more fans via a power supply).
However, the above combination would still fail to teach:
The one or more solar panels connected to the one or more fans and one or more charger units via one or more connector cables.
Luoma however teaches (Fig.1):
The one or more solar panels (14) connected to the one or more charger units (16) via one or more connector cables (17).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Luoma to further 
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 19, Dong discloses (Figs.1-3):
A solar powered cooler for a smart device (8), comprising: a bottom fan and charger unit casing (3) including one or more air inlet holes (Figs.1-2: the bottom fan and charger unit casing 3 has apertures that will allow air to enter, and the apertures are located near the upper edge of the bottom fan and charger unit casing 3) located at or near an edge of the bottom fan and charger unit casing (3); a smart device holder (1) for holding a smart device (8); one or more cooling fans (2) so as to force air to flow along a substantially vertical direction (See Figure of Claim 1) toward a bottom surface (See Figure of Claim 1) of the smart device (8); and one or more solar panels (7) for harvesting solar energy and delivering electric power to the one or more cooling fans (2) and one or more charger units (6) ([0032]: the solar panel 7 harvests solar 
However, Dong does not disclose:
An upper fan and charger unit casing including one or more vent holes and one or more receiving holes for charger units; the upper and bottom fan and charger unit casing defining an air passage to allow air flow from the one or more air inlet holes to the one or more vent holes and one or more receiving holes for charger units; one or more cooling fans effective to draw air into the air passage.
Vizcarra however teaches (Figs.5-6):
An upper fan casing (210 and 220) including one or more vent holes (222) and one or more receiving holes (Fig.5: when 220 is removed from 210, it will define a receiving hole that will receive the one or more fans 250) for one or more fans (250); the upper (210 and 220) and bottom (212) fan casing defining an air passage (204) to allow air flow from the one or more air inlet holes (242) to the one or more vent holes (222) and one or more receiving holes for the one or more fans (250) (Figs.5-6, [0034], [0037], and [0039]: the fans 250 will pull air into the air passage 204, and the air will flow from the one or more air inlet holes 242 to the air passage 204 and to the area where the one or more receiving hole is located, which is then exhausted from the one or more vent holes 222); one or more cooling fans (250) effective to draw air into the air passage (204).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Vizcarra to modify the device of Dong such that it has an upper fan casing that defines an upper fan and charger unit casing that has one or more vent holes and one more receiving holes that receive the one or more 
However, the above combination would fail to teach:
The one or more solar panels connected to the one or more fans and one or more charger units via one or more connector cables.
Dukes however teaches: 
The one or more solar panels connected to the one or more fans via one or more connector cables ([0016]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dukes to further modify the device of modified Dong such that the one or more solar panel is connected to the one or more fans via one or more connector cables, as claimed, in order to provide a simpler way of providing power the one or more fans (i.e., the solar panel can provide power directly to the one or more fans as opposed to having to send the power to the one or more fans via a power supply).
However, the above combination would still fail to teach:
The one or more solar panels connected to the one or more fans and one or more charger units via one or more connector cables.

The one or more solar panels (14) connected to the one or more charger units (16) via one or more connector cables (17).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Luoma to further modify the device of modified Dong such that the one or more solar panels is connected to the one or more charger units via one or more connector cables so that the one or more solar panels are connected to the one or more fans and the one or more charger units via one or more connector cables, as claimed, in order to provide a simple and efficient means of providing power to the one or more fans and the one or more charger units since the one or more cables would provide a simple and efficient means of connecting the solar panel to the one or more fans and the one or more charger units.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 20, Dong discloses (Figs.1-3):
A solar powered cooler for a smart device (8), comprising: a bottom fan and charger unit casing (3) including one or more air inlet holes (Figs.1-2: the bottom fan and charger unit casing 3 has holes that will define the “one or more air inlet holes” which are located near the upper edge of the bottom fan and charger unit casing 6) located at or near an edge of the bottom fan casing (3); a smart device holder (1) for holding a smart device (8); one or more cooling fans (2) 
Dong however does not disclose:
An upper fan casing including one or more vent holes; the upper and bottom fan casing defining an air passage to allow air flow from the one or more air inlet holes to the one or more vent holes; one or more cooling fans and one or more charger units located between the upper and lower fan and charger unit casings, the one or more cooling fans covering the one or more air inlet holes effective to draw air into the air passage.
Vizcarra however teaches (Figs.5-6):
An upper fan casing (210 and 220) including one or more vent holes (222); the upper (210 and 220) and bottom (212) fan casing defining an air passage (204) to allow air flow from the one or more air inlet holes (242) to the one or more vent holes (222) (Fig.5, [0037], and [0039]: air flows from the inlet holes 242 to the vent holes 222); one or more cooling fans (250) located between the upper (210 and 220) and bottom (212) fan and charger unit casings, the one or more cooling fans effective to draw air into the air passage (204) (Figs.5-6, [0034], [0037], 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Vizcarra to modify the device of Dong such that it has an upper fan casing with one or more vent holes that couples to the bottom fan and charger unit casing such that the upper fan casing and bottom fan and charger unit casing defines an air passage to allow airflow from the one or more air inlet holes to the one or more vent holes and such that the one or more cooling fans and the one or more charger unit are provided between the upper fan casing and the bottom fan and charger unit casing so that the one or more cooling fans draw air into the air passage, as claimed, in order to achieve an improve structural rigidity for the device of Dong due to the upper fan and charger unit casing adding additional rigidity to the device of Dong while also providing an efficient cooling path from the cooling fan to the smart device, and thus further optimizing the cooling capabilities of Dong.
However, the above combination would fail to teach:
The one or more solar panels connected to the one or more fans and one or more charger units via one or more connector cables.
Dukes however teaches: 
The one or more solar panels connected to the one or more fans via one or more connector cables ([0016]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dukes to further modify the device of modified Dong such that the one or more solar panel is connected to the 
However, the above combination would still fail to teach:
The one or more solar panels connected to the one or more fans and one or more charger units via one or more connector cables.
Luoma however teaches (Fig.1):
The one or more solar panels (14) connected to the one or more charger units (16) via one or more connector cables (17).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Luoma to further modify the device of modified Dong such that the one or more solar panels is connected to the one or more charger units via one or more connector cables so that the one or more solar panels are connected to the one or more fans and the one or more charger units via one or more connector cables, as claimed, in order to provide a simple and efficient means of providing power to the one or more fans and the one or more charger units since the one or more cables would provide a simple and efficient means of connecting the solar panel to the one or more fans and the one or more charger units.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 13, Dong further discloses:
Wherein the one or more cooling fans (2) and one or more charger units (6) for charging the power supply ([0032]: the smart device 8 has a power supply that is charged by the charger unit 6) for a smart device (8) are located between the smart device holder (1) and the bottom fan and charger unit casing (3) with a construction that allows horizontal air flow (See Figure of Claim 1) over a bottom surface (See Figure of Claim 1) of the smart device by active cooling (forced convection) (Figs.1-3: active cooling is provided by the cooling fan 2) or passive cooling (natural convection) (Figs.1-3 and [0033]: the smart device holder 1 is capable of being a standalone device with the smart device 8, and when the smart device holder 1 is being used as a standalone device, it  can allow ambient air to flow through the aperture provided in the smart device holder 1 in order to cool the bottom surface of the smart device 8 via passive cooling).
However, as provided in the rejection above, Dong does not disclose:
The upper fan and charger unit casing.
However, as noted above, Vizcarra teaches:
An upper fan casing (210 and 220).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention such that when the device of Dong is modified by Vizcarra to have the upper fan and charger unit case, as modified in claim 11 above, the one or more cooling fans and the one or more charger units are located between the upper and bottom fan and charger unit casing  to allow the horizontal air flow via active or passive cooling, as claimed, in order to achieve the improved structural rigidity as explained in claim 11 above.

Wherein at least one fan (2) rotates about a substantially vertical axis (See Figure of Claim 1) wherein the heat dissipation structure (Figs.1-3 and [0033]: the smart device holder 1 itself is a heat dissipation structure since it can be used as a standalone device that can still cool the bottom surface of the smart device 8 due to the aperture provided in the smart device holder 1) of the smart device holder (1) is disposed in the close proximity space of the smart device (8) to provide a good heat dissipation effect by way of active cooling (forced convection) (Fig.1: when the smart device holder is mounted to the bottom fan and charger casing 3, there will be active cooling) and passive cooling (natural convection) (Figs.1-3 and [0033]: the smart device holder 1 itself is a heat dissipation structure since it can be used as a standalone device that can still cool the bottom surface of the smart device 8 via passive cooling due to the aperture provided in the smart device holder 1 that can allow ambient air to enter the smart device holder 1) so as to enhance the heat dissipation performance of the smart device (8).

Allowable Subject Matter

Claims 3, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the obviation of the objections, double patenting rejections, and the 112 rejections noted above.
Claims 16-18 are objected to as being dependent upon a respective allowable dependent claim that is dependent upon a rejected base claim.
See next page→
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1 and 3, and at least in part, because claim 3 recites the limitations: “wherein the smart device holder has one or more vent holes in conjunction with one or more air flow grooves which are elongated narrow shapes coupled with one or more circular air passage openings incorporated in the upper surface of smart device holder”.
The aforementioned limitations, in combination with all remaining limitations of respective claim 3, are believed to render the combined subject matter of claims 1 and 3, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objections, double patenting rejections, and the 112 rejections noted above.
Regarding claim 12, the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 11 and 12, and at least in part, for the reasons provided in the non-final Office action in the parent case 15/911,154.  The Office notes that limitations of claim 12 (in isolation) is identical to the allowable subject matter indicated in the parent case 15/911,154.
Regarding claim 15, the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 11 and 15, and at least in part, because claim 15 recites the limitations: “one or more vent holes and one or more receiving hole for the solar powered charger unit formed in the upper and/or lower fan and charger unit casing in conjunction with one or more air flow grooves which are elongated narrow shapes coupled 
The aforementioned limitations, in combination with all remaining limitations of respective claim 15, are believed to render the combined subject matter of claims 1 and 15, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objections, double patenting rejections, and the 112 rejections noted above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other cooling systems for smart devices (US 20150355693, US 20150017905, US 20070152633), being drawn to solar panels being connected to a fan by a lead (US 20120252348), or for being drawn to a smart device holder structure (US 20140103789).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
See next page→

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835